
	
		III
		111th CONGRESS
		1st Session
		S. RES. 124
		IN THE SENATE OF THE UNITED STATES
		
			April 30, 2009
			Mr. Feingold (for
			 himself, Mr. Kaufman,
			 Mr. Lugar, Mr.
			 Leahy, Mr. Durbin,
			 Mr. Kerry, Mr.
			 Casey, Mr. Lieberman,
			 Mr. Isakson, Mr. Cardin, and Mr.
			 Menendez) submitted the following resolution; which was considered
			 and agreed to
		
		RESOLUTION
		Recognizing the threats to press freedom
		  and expression around the world and reaffirming press freedom as a priority in
		  the efforts of the United States to promote democracy and good governance, on
		  the occasion of World Press Freedom Day on May 3, 2009.
	
	
		Whereas, in 1993, the United Nations General Assembly
			 proclaimed May 3 of each year as World Press Freedom Day to
			 celebrate the fundamental principles of press freedom, to evaluate the state of
			 press freedom around the world, to defend the media from attacks on the
			 independence of the media, and to pay tribute to journalists who have lost
			 their lives in the line of duty;
		Whereas, according to the International Federation of
			 Journalists, at least 109 journalists and other media workers were killed in
			 2008 while on assignment;
		Whereas, according to the Committee to Protect
			 Journalists, nearly 3 out of 4 journalists killed in the line of duty are
			 murdered, and the killers go unpunished in nearly 9 of 10 cases;
		Whereas, according to estimates by Reporters Without
			 Borders, in 2008, 673 journalists were arrested, 929 journalists were
			 physically attacked or threatened, and 29 journalists were kidnapped;
		Whereas Freedom House reported that press freedom has been
			 declining during recent years in both authoritarian countries and established
			 democracies;
		Whereas, reflecting the rise in influence of Internet
			 reporting, an increasing number of online editors, bloggers, and web-based
			 reporters are being imprisoned and their websites closed; and
		Whereas press freedom is a key component of democratic
			 governance and socio-economic development and enhances public accountability,
			 transparency and participation: Now, therefore, be it
		
	
		That the Senate—
			(1)recognizes the
			 threats to press freedom and expression around the world, on the occasion of
			 World Press Freedom Day on May 3, 2009;
			(2)commends
			 journalists around the world for the essential role they play in promoting
			 government accountability and strengthening civil society, despite numerous
			 threats;
			(3)pays tribute to
			 the journalists who have lost their lives in the line of duty;
			(4)condemns all
			 actions around the world that suppress press freedom;
			(5)reaffirms the
			 centrality of press freedom to efforts by the United States to support
			 democracy, mitigate conflict, and promote good governance around the world;
			 and
			(6)calls on the
			 President and the Secretary of State to develop means by which the United
			 States Government can more rapidly identify, publicize, and respond to threats
			 against press freedom around the world.
			
